Title: To Thomas Jefferson from John Sevier, 8 February 1808
From: Sevier, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Knoxville 8th February 1808.
                  
                  At the request of Richard Findleston, a half breed Cherokee, I have the honor to inform you, that he served as one of the Pilots and guides, to the Army who marched against the Cherokees in the year 1793. that during the Campaign he behaved with great Fidelity and uprightness. He also served on an expedition under the command of Col. James Ore against the Niccajak Towns of Cherokees on which occasion I have just reason to believe, behaved with equal integrity. He also partook a considerable share as a soldier in the Revolutionary War, and I have been credibly informed conducted himself with great bravery and faithfullness, and have since in many instances given evident marks & proofs of his friendship & attachment to the White people—Mr. Findleston complains that he has not received any pay for his Services performed on the two expeditions, Which probably may be correct, as he was not in the Country the time the Campaigns were paid off, and also states that the paymaster informs him the Money was returned to the Treasury of the United States. The cheifs who he accompanies, have selected him for their Interpreter—
                  I salute you with sentiments of great respect, and have the honor to be your obt. Servt.
                  
                     John Sevier 
                     
                  
               